                  IN THE UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION

JOHN DOES #1–3, individually and on
behalf of all others similarly situated,

       Plaintiffs,

       vs.

WILLIAM B. LEE, Governor of the State
                                                                    Case No. 3:19-cv-00532
of Tennessee, and DAVID B. RAUSCH,
Director of the Tennessee Bureau of
Investigation, and TONY C. PARKER,
Commissioner of the Tennessee Department
of Corrections, in their official capacities,

       Defendants.


  MEMORANDUM IN SUPPORT OF MOTION TO CERTIFY RULE 23(B)(2) CLASS


       Plaintiffs submit this memorandum in support of their motion to certify declaratory and

injunctive classes pursuant to Fed. R. Civ. P. 23(b)(2).

                                      FACTUAL BACKGROUND

       On May 10, 2019, Tennessee Governor William Lee signed into law Senate Bill No. 425

(2019 Public Chapter No. 374) (hereinafter “SB 425”), which amends the Tennessee Sexual Of-

fender and Violent Sexual Offender Registration, Verification, and Tracking Act of 20041 (“SO-

RA”) to make it a felony for any person who has ever been convicted of a sex offense against

any child under the age of twelve to knowingly reside, spend the night, or be alone with the per-

son’s own minor children, even if the person has never committed a sex offense against his own

child. SB 425 is set to take effect July 1, 2019.

       Plaintiffs, custodial fathers of minor children whom SB 425 will separate from their chil-

dren on July 1, 2019, have filed suit under both the United States and Tennessee Constitutions

       1
           Codified at Tenn. Code Ann. §§ 40-39-201–40-39-218 (2018).



      Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 1 of 9 PageID #: 47
seeking declaratory and injunctive relief so that they can continue in their role as fathers to their

children. Contemporaneous with this motion, Plaintiffs have filed a motion for a temporary re-

straining order and preliminary injunction, asking the Court to prohibit Defendants from enforc-

ing SB 425 and breaking up Plaintiffs’ families.

                                          ARGUMENT

I.     Proposed Classes.

       Plaintiffs seek certification of two classes under Rule 23(b)(2) for purposes of declaratory

and injunctive relief: an “Ex Post Facto Class,” composed of parents whom SB 425 will deprive

of their parental rights solely due to a conviction for a qualifying offense that occurred prior to

SB 425’s passage, and a “Due Process Class,” composed of parents whom SB 425 will deprive

of their fundamental parental rights solely due to conviction for a qualifying offense.

       A.      Ex Post Facto Class.

       The proposed Ex Post Facto class is defined as every resident of Tennessee:

            (a) Who has been convicted of a “sexual offense” or “violent sexual offense” as de-

               fined by Tenn. Code Ann. § 40-39-202 against a victim under the age of twelve;

            (b) Whose qualifying offense occurred prior to May 10, 2019; and

            (c) Who is the parent of a minor child.

       B.      Due Process Class.

       The proposed “Due Process Class” is defined as every resident of Tennessee:

            (a) Who has been convicted of a “sexual offense” or “violent sexual offense” as de-

               fined by T.C.A. § 40-39-202 against a victim under the age of twelve; and

            (b) Who is the parent of a minor child.




     Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 2 of 9 PageID #: 48
        Both proposed classes meet the requirements under Fed. R. Civ. P. 23(a), as well as the

requirement under Rule 23(b) that Defendants “have acted or refused to act on grounds that ap-

ply generally to the class, so that final injunctive relief or corresponding declaratory relief is ap-

propriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2). Therefore, Rule 23(b)(2) cer-

tification of both classes is appropriate in this case.

II.     Rule 23(a) Requirements.

        Plaintiffs’ proposed classes meet all four of the Rule 23(a) requirements for certification:

        A.      Numerosity.

        To be certified as a class, Rule 23(a)(1) requires that the class be “so numerous that join-

der of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). All that is required to meet the

numerosity requirement is a “substantial number” of class members; in the Sixth Circuit, a class

of forty or more plaintiffs presumptively meets this requirement. Am. Med. Sys., Inc., 75 F.3d at

1079 (citing Senter v. GMC, 532 F.2d 511, 523 n.24 (6th Cir. 1976)). Daffin v. Ford Motor Co.,

458 F.3d 549, 552 (6th Cir. 2006); City of Goodlettsville v. Priceline.com, Inc., 267 F.R.D. 523,

529 (M.D. Tenn. 2010). Moreover, even if the exact size of the class is unknown, the proposed

class satisfies the numerosity requirement if “general knowledge and common sense indicate that

it is large.” Olden v. LaFarge Corp., 203 F.R.D. 254, 269 (E.D. Mich.). Finally, a class with a

substantial number of members combined with the inability of the class members to bring sepa-

rate suits weighs in favor of class certification under Fed. R. Civ. P. 23(a)(1). Mays v. Tenn. Val-

ley Auth., 274 F.R.D. 614, 621 (E.D. Tenn. May 10, 2011). In civil rights cases, “the numerosity

requirement is usually satisfied by the showing of a colorable claim by the named plaintiff who

is a member of a larger class having potentially similar claims.” Weathers v. Peters Realty Corp.,

499 F.2d 1197, 1200 (6th Cir. 1974).




      Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 3 of 9 PageID #: 49
       Here, Plaintiffs’ proposed classes easily meet the numerosity requirement. Indeed, a 2018

study by the National Center for Missing and Exploited Children found Tennessee had 29,123

registered sex offenders. See <https://newschannel9.com/news/local/tennessee-claims-among-

highest-rates-of-registered-sex-offenders-according-to-ncmec-data> (accessed June 26, 2019).

While Plaintiffs do not have data on how many of these offenders offended against a child under

the age of twelve, “general knowledge and common sense” indicates that the number must be

well in excess of forty. Therefore, Rule 23(a)(1)’s numerosity requirement is easily met.

       B.      Commonality.

       A proposed class satisfies the commonality requirement of Rule 23(a)(2) if the class

members’ claims “depend on a common contention” and that common contention is “of such a

nature that it is capable of class-wide resolution.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

350 (2011). Thus, a proposed class satisfies the commonality requirement if there exists even a

single “common issue the resolution of which will advance the litigation.” Sprague v. GMC, 133

F.3d 388, 397 (6th Cir. 1998); Am. Med. Sys., Inc., 75 F.3d at 1080. Here, the case obviously

meets commonality requirements, since both classes are defined in reference to SB 425. Thus,

the members of the Ex Post Facto Class are united in their claim that SB 425’s new prohibitions

violate the class’s rights under the Ex Post Facto clauses of the U.S. and Tennessee Constitu-

tions, while the members of the Due Process Class are united in their claim that SB 425’s re-

strictions violate the class’s federal and state constitutional rights to due process (substantive and

procedural) and against cruel and unusual punishment. Therefore, Rule 23(a)(2) commonality is

easily met.




     Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 4 of 9 PageID #: 50
       C.      Typicality.

       Rule 23(a)(3)’s typicality requirement determines whether there exists a “sufficient rela-

tionship” between the injury to the named plaintiff and the conduct affecting the class such that

there is a “collective nature” to the challenged conduct. Stout v. J.D. Byrider, 228 F.3d 709, 717

(6th Cir. 2000) (quoting Sprague, 133 F.3d at 399). In other words, “[a]s goes the claim of the

named plaintiff, so go the claims of the class.” Id. Typicality does not require the claims of the

class representative to be identical to the claims of other class members. Id. at 155. Rather, a

claim is typical if it: (1) arises from the same event or practice or course of conduct that gives

rise to the claims of other class members and (2) is based on the same legal theory as their

claims. Craft v. Vanderbilt Univ., 174 F.R.D. 396, 404 (M.D. Tenn. 1996). Thus, “The common-

ality and typicality requirements of Rule 23(a) tend to merge.” General Telephone Co. of South-

west v. Falcon, 457 U.S. 147, 157 (1982).

       Here, as articulated above, Plaintiffs’ claims are typical of the claims of both the Ex Post

Facto and Due Process Classes. Indeed, in this case Plaintiffs’ claims are identical to those of the

proposed classes. Therefore, Rule 23(a)(3) typicality is easily met.

       D.      Adequacy of Representation.

       Plaintiffs and their counsel satisfy Rule 23(a)(4)’s requirement that “the representative

parties will fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4).

There are two criteria for determining whether a class will be adequately represented: (1) the

class representative must have common interests with unnamed members of the class, and (2) the

class representative will vigorously prosecute the interests of the case through qualified counsel.

Rutherford v. City of Cleveland, 137 F.3d 905, 909 (6th Cir. 1998); Am. Med. Sys., Inc., 75 F.3d

at 1083 (citing Senter, 532 F.2d at 525). Thus, each named plaintiff’s interests must be coexten-




     Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 5 of 9 PageID #: 51
sive with, and not antagonistic to, the interests of the class on all issues that relate to the class.

Senter v. GMC, 532 F.2d 511, 525 (6th Cir. 1976); see e.g., Hansberry v. Lee, 311 U.S. 32, 85

(1940). The adequate representation requirement is interrelated with the typicality requirement,

because without the class representative having a typical claim, he has no incentive to pursue the

claims of other class members. Am. Med. Sys., Inc., 75 F.3d at 1083. Thus, Rule 23(a)(4) is satis-

fied if the class representative’s interests are synonymous with the unnamed class members and

the class representative will vigorously prosecute the interests of the class through qualified

counsel. Id.

        Here, each Plaintiff satisfies Rule 23(a)(4) because his interests are identical to the inter-

ests of the proposed classes. Each Plaintiff is a member of both proposed classes and each Plain-

tiff faces the same imminent family breakup as other class members because of SB 425’s im-

pending implementation. Thus, each Plaintiff has a powerful incentive to vigorously litigate

these claims to the fullest extent possible.

       In addition, proposed class counsel are qualified to litigate this case and will adequately

protect the interests of the class. All of the attorneys representing Plaintiffs are experienced fed-

eral civil litigators and one member of Plaintiffs’ legal team has previously been certified as class

counsel in the Middle District. Cindy Rodriguez, et al. v. Providence Community Corrections,

Inc. et al., Middle District Case No. 3:15-cv-01048, ECF 197, at 8 (certifying damages class and

appointing Kyle Mothershead as part of class counsel team)., Moreover, proposed class counsel

have the time and resources to vigorously litigate this case, and are familiar with the federal laws

and procedures that will be relevant during the course of the litigation. (Declarations of proposed

class counsel are attached as Exhibits 1, 2, 3, and 4.) Thus, Plaintiffs and their counsel are ade-

quate representatives for purposes of Rule 23(a)(4).




      Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 6 of 9 PageID #: 52
III.    Rule 23(b)(2) Requirement.

        Plaintiffs’ proposed classes, which seek declaratory and injunctive relief only, qualify for

Rule 23(b)(2) certification because each Defendant “has acted…on grounds that apply generally

to the class….” Fed. R. Civ. P. 23(b)(2). Indeed, cases are particularly well-suited for 23(b)(2)

treatment if they contain a common claim that is susceptible to a single proof and are subject to a

single injunctive remedy. See Senter, 532 F.2d at 525. Thus, Rule 23(b)(2) is appropriate when

final injunctive relief would be appropriate to the class as a whole, based on the facts of the case.

See Doe by and through Frazier v. Hommrich, 2017 WL 660681 (M.D. Tenn. 2017) (certifying

Rule 23(b)(2) class claim seeking to enjoin unconstitutional solitary confinement of juvenile de-

linquents). Here, Plaintiffs’ and the proposed class members’ claims for declaratory and injunc-

tive relief will rise or fall depending on the success of their common constitutional claims. This

is exactly the type of case that Rule 23(b)(2) exists to certify.

                                          CONCLUSION

        For these reasons, Plaintiffs request that the Court certify both the Ex Post Facto Class

and the Due Process Class pursuant to Fed. R. Civ. P. 23(b)(2), appoint Plaintiffs as class repre-

sentatives, and appoint the undersigned as class counsel.

                                                    Respectfully submitted:

                                                    /s/ W. Justin Adams
                                                    W. Justin Adams (TN BPR # 022433)
                                                    BONE MCALLESTER NORTON PLLC
                                                    511 Union Street, Suite 1600
                                                    Nashville, Tennessee 37219
                                                    Telephone: 615-238-6300
                                                    wjadams@bonelaw.com

                                                    /s/ Kyle F. Mothershead
                                                    Kyle F. Mothershead (TN BPR # 022953)
                                                    The Law Office of Kyle Mothershead
                                                    414 Union Street, Suite 900
                                                    Nashville, Tennessee 37219



       Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 7 of 9 PageID #: 53
                                  Telephone: 615-982-8002
                                  kyle@mothersheadlaw.com

                                  /s/ Benjamin K. Raybin
                                  Benjamin K. Raybin (TN BPR # 029350)
                                  RAYBIN & WEISSMAN, P.C.
                                  424 Church Street, Suite 2120
                                  Nashville, Tennessee 37219
                                  Telephone: 615-256-6666
                                  braybin@nashvilletnlaw.com

                                  /s/ Patrick T. McNally
                                  Patrick T. McNally (TN BPR # 010046)
                                  WEATHERLY, MCNALLY & DIXON, PLLC
                                  424 Church Street, Suite 2260
                                  Nashville, Tennessee 37219
                                  Telephone: 615-986-3362
                                  pmcnally@wmdlawgroup.com

                                  Counsel for John Does #1–3




Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 8 of 9 PageID #: 54
                                 CERTIFICATE OF SERVICE

         I certify that on June 27, 2019, a copy of the foregoing was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by hand delivery:

       Governor William B. Lee
       c/o Hon. Herbert H. Slatery, III
       Attorney General & Reporter
       301 Sixth Avenue North
       Nashville, TN 37243

       Hon. David B. Rausch, Director
       Tennessee Bureau of Investigation
       c/o Hon. Herbert H. Slatery, III
       Attorney General & Reporter
       301 Sixth Avenue North
       Nashville, TN 37243

       Hon. Tony C. Parker, Commissioner
       Tennessee Department of Corrections
       c/o Hon. Herbert H. Slatery, III
       Attorney General & Reporter
       301 Sixth Avenue North
       Nashville, TN 37243

                                                   /s/W. Justin Adams
                                                   W. Justin Adams




     Case 3:19-cv-00532 Document 5 Filed 06/27/19 Page 9 of 9 PageID #: 55
